Exhibit 10.16(K)

 

LOGO [g15271510_16.jpg]

March 31, 2016

Marissa A. Mayer

 

  Re: Letter Amendment to Performance Stock Option (Mayer Retention Grant) (the
“Option”)

Dear Marissa:

I’m pleased to confirm the 2016 performance-vesting methodology established by
the Compensation and Leadership Development Committee (the “Compensation
Committee”) for the Performance Stock Option Agreement (Mayer Retention Grant)
between you and Yahoo! Inc. (the “Company”) dated November 29, 2012, as amended
April 14, 2014 and April 17, 2015 (the “Original Agreement”). Capitalized terms
used in this letter agreement and the attached exhibit and not otherwise defined
herein or therein are used as defined in the Original Agreement.

Effective with the 2016 Performance Year, Appendix A to the Original Agreement
is amended and restated in its entirety to read as set forth on Appendix A to
this letter agreement.

This letter agreement does not modify any other terms of the Original Agreement
except as expressly set forth above. (For the avoidance of doubt, no amendment
is made to the vesting provisions of the Original Agreement as applicable to any
Performance Period prior to 2016).

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me.

 

YAHOO! INC. /s/ Allan McCall Allan McCall Sr. Director, Compensation

 

Acknowledged and Agreed: By:  

/s/ Marissa A. Mayer

  Marissa A. Mayer

 

701 First Avenue Sunnyvale CA 94089

P: 408 349 3300    F: 408 349 3301



--------------------------------------------------------------------------------

Appendix A - 2012 Performance Option (Mayer Retention Grant)

Vesting of Option

Subject to Sections 6 and 7 of the Original Agreement, the Annual Tranche for
the Performance Year shall be eligible to vest in accordance with this Appendix
A.

 

Performance Year

   Vesting Date

2016

   January 26, 2017

 

  •   For the Performance Year, the “Performance Metrics” and “Weightings” shall
be as follows: GAAP Revenue (one-third), Revenue ex-TAC (one-third), and
Adjusted EBITDA (one-third).

 

  •   For each Performance Metric, the Administrator has established a
performance target (“Goal”) for the Performance Year. The Goals will be
communicated to the Optionee.

 

  •   After the end of 2016, the Company’s actual results for each Performance
Metric shall be adjusted for purposes of this Option as set forth in
“Definitions and Adjustments,” below.

 

  •   For each Performance Metric, a vesting percentage (each, a “Component
Vesting Percentage”) shall be calculated based on the Company’s actual
performance (as adjusted) for the Performance Year as follows (with actual
performance expressed as a percentage of the applicable Goal):

 

GAAP Revenue

Actual Performance (as adjusted) relative to Goal

   Component Vesting
Percentage

80% or less

   0%

100%

   100%

106% or more

   130%

Revenue Ex-TAC

Actual Performance (as adjusted) relative to Goal

   Component Vesting
Percentage

80% or less

   0%

100%

   100%

106% or more

   130%

Adjusted EBITDA

Actual Performance (as adjusted) relative to Goal

   Component Vesting
Percentage

60% or less

   0%

100%

   100%

112% or more

   130%

 

  •   If the Company’s actual performance (as adjusted), as to a particular
Performance Metric, is between two levels specified in the applicable table
above, the Component Vesting Percentage for such metric shall be determined by
linear interpolation between the vesting percentages specified for those two
levels in such table (without rounding the result). In no event shall any
Component Vesting Percentage exceed 130 percent.

 

A-1



--------------------------------------------------------------------------------

  •   For each Performance Metric, a weighted vesting percentage (each, a
“Weighted Vesting Percentage”) shall be calculated by multiplying such metric’s
Component Vesting Percentage by such metric’s Weighting.

 

  •   The overall vesting percentage applicable to the 2016 Annual Tranche (the
“Overall Vesting Percentage”) shall equal the sum of the three Weighted Vesting
Percentages, with such sum rounded to the nearest one percent; provided,
however, that the Overall Vesting Percentage shall not exceed 100 percent.

 

  •   For the 2016 Annual Tranche, the number of options that vest shall be
determined by applying the Overall Vesting Percentage to the number of shares
underlying the 2016 Annual Tranche, and rounding down to the nearest whole
share.

 

  •   Regardless of the vesting dates shown above, the vested portion of the
Annual Tranche shall become exercisable on the date of the Administrator’s
vesting determination described below.

The Administrator shall, following the end of the 2016 Performance Year,
determine whether and the extent to which the applicable Goals have been
satisfied and the vesting percentage of the 2016 Annual Tranche. Such
determinations by the Administrator shall be final and binding. Any portion of
the 2016 Annual Tranche that is not vested after giving effect to the
Administrator’s determination for the Performance Year shall terminate as of the
final day of such Performance Year.

Maximum Vesting. Notwithstanding any other provision herein, in no event shall
the 2016 Annual Tranche vest as to more than one hundred percent (100%) of the
options subject to such Annual Tranche.

Definitions and Adjustments

Definitions. For purposes of the Option, the following definitions will apply:

 

  •   “Adjusted EBITDA” as to a particular year means the Company’s income from
operations before depreciation, amortization, restructuring charges (and
reversals), impairment charges, and stock-based compensation expense for such
year, as such items are determined by the Company and reflected in its reporting
of financial results.

 

  •   “Annual Tranche” means the twenty percent (20%) of the “Total Number of
Shares Granted” (as set forth in the Notice of Grant) that are eligible to vest
with respect to the Performance Year.

 

  •   “Financial Plan” for a particular year means the Company’s final financial
plan for such year approved by the Board of Directors.

 

  •   “GAAP” means U.S. generally accepted accounting principles.

 

  •   “GAAP Revenue” as to a particular year means the Company’s worldwide
revenue for such year, as determined by the Company in accordance with GAAP and
reflected in its reporting of financial results.

 

  •   “Performance Year” means the Company’s 2016 fiscal year.

 

  •   “Revenue ex-TAC” as to a particular year means the Company’s worldwide
GAAP Revenue less TAC that has been recorded as a costs of revenue for such
year, as determined by the Company and reflected in its reporting of financial
results.

 

  •   “TAC” means traffic acquisition costs.

 

A-2



--------------------------------------------------------------------------------

Adjustments. When calculating GAAP Revenue, Revenue ex-TAC, and Adjusted EBITDA
for purposes of determining actual performance for a Performance Year, the
Company’s actual GAAP Revenue, Revenue ex-TAC, and Adjusted EBITDA (as defined
above) for such year shall be adjusted (without duplication) for the following
items to the extent such items were not included in the Financial Plan for such
year:

 

  (a) increased or decreased to eliminate the financial statement impact of
acquisitions with a GAAP purchase price of $500 million or more and costs
associated with such acquisitions;

 

  (b) increased or decreased to eliminate the financial statement impact of
divestitures with a cumulative GAAP sale price of $500 million or more and costs
associated with such divestitures;

 

  (c) increased or decreased to eliminate the financial statement impact of any
new changes in accounting standards announced during the year that are required
to be applied during the year in accordance with GAAP;

 

  (d) increased or decreased to eliminate the financial statement impact of
legal settlements that have an impact on revenues or expenses under GAAP;

 

  (e) increased or decreased to eliminate the financial statement impact of any
changes in how the Company reports any portion of its GAAP revenue (i.e.,
whether on a gross or net (after TAC) basis) during the year;

 

  (f) increased or decreased to eliminate the financial statement impact of
costs associated with the Company’s exploration of strategic alternatives,
including transactions to separate the remaining stake in Alibaba Group Holding
Limited from the Company’s operating business focusing on a reverse spin
transaction, as well as exploring strategic proposals for the operating
business;

 

  (g) increased or decreased to eliminate the financial statement impact of
changes in foreign exchange rates (compared to the foreign exchange rates
incorporated in the Financial Plan); and

 

  (h) increased or decreased to eliminate the financial statement impact of
costs associated with a potential proxy contest.

 

A-3